Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 1 of 19 PageID: 171




                          Financial Procedures




                           Prepared By:
                            Vincent Osei
                     SGA Executive Treasurer
                    Genise Administration ‘18-19
                       Updated Spring 2019




                                                      Compl. Ex. 8, Page 1 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 2 of 19 PageID: 172




                                           Overview

 The following procedures should give you a good idea of the process that must be followed in
 order to successfully plan and execute an event. While the exact process may vary with each
 event, you should follow this process as closely as possible. All financial documents, must be
 submitted legibly and accurately in order for them to be approved. If you have any questions,
 contact the SGA Treasurer or Bookkeeper.

                                Non-Contractual Events
                           Using Appropriated Funds/Budgets

    1. The PEEF must be submitted to the SGA Treasurer at least 21 days (three weeks prior to
       the event). If the products or services cost over $350, three competitive price bids/ or
       one bid waiver must be obtained and submitted with the PEEF.
    2. The following documents needs to be time/date stamped: Service Contract, Co-
       sponsorship Contract, Purchase Requisition Form, Contest Prize Form, Pre-Event
       Expense Form (PEEF), Bid Proposal/Waiver, and Line Transfer.
    3. Any event with food not coming from Chartwells needs to have a food waiver submitted
       at least ten (10) days before the event and approved at least three (3) days before the
       event.
    4. Once the PEEF has been approved, your organization will receive a copy of the form and
       you will then be able to purchase your products or services.
    5. Amendments to PEEFs: If your organization needs to change the estimated totals on a
       PEEF, the Treasurer of the organization may contact the SGA Treasurer in person to
       amend the PEEF. Amendments to PEEFs must be done at least 24 hours before event is
       scheduled to take place. No amendments can be made after the event has taken place, and
       all supported documentation must be submitted in the proper time frame as well.
    6. PEEF approval or denial will result in a notification 48 hours before the event.
    7. If you are to be reimbursed, after the PEEF has been approved, submit the Purchase
       Requisition with your Event Advertisement and appropriate itemized original receipts in
       the designated SGA Treasurer’s Class Mailbox.
    8. The yellow copy of the Purchase Requisition will be placed in your mailbox when your
       check is ready to be picked up or when the check has been mailed. The yellow copy will
       state “PAID” and the check amount, number, and date will be indicated. This
       information must now be entered into the organization’s books.
    9. Reimbursement checks must be picked up by the payee only. The payee must show their
       MSU ID when picking up their check. All other checks can be picked up by the President
       or Treasurer of your organization.

                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 1

                                                                     Compl. Ex. 8, Page 2 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 3 of 19 PageID: 173



 No line transfers after November 15th for the Fall Semester or April 15th for the Spring Semester,
 unless permission is granted by the Treasurer & President. The deadline for an organization to
 spend money is on the last day of classes for each semester. The deadline for spending funds for
 publicity is April 1.



                              Contractual Events Procedures
                            Using Appropriated Funds/Budgets

 A large portion of your programming expenditures will involve contracts. A Contractual Event
 follows the same procedure as a non-contractual event. The only exception is that if a check is
 needed in order to pay for a service or product that includes a Contract the Purchase Requisition,
 Event Advertisement, Invoice, Contract, and PEEF must be submitted together. Contracts are to
 be used to bind all parties involved in the transaction to certain terms and conditions. This
 allows both the organization and the artist/service provided assurance that the event will take
 place and the agreed upon compensation will be paid.

 Contracts are necessary for any form of artist’s performance, services, and/or food
 catering.

 When working with a vendor that provides a type of performance/entertainment, the vendor shall
 be referred to as an ‘artist’ in the following procedures. When the vendor provides a service,
 they shall be referred to as a ‘contractor’ in the following procedures.

 The only person who may sign a contract for an SGA organization is the SGA Executive
 President. You must inform the Artist/Contractor that a contract not signed by the SGA
 President is not legally binding and will not be honored by the SGA. Any person signing a
 contract other than the SGA Executive President will be held personally liable for the full
 costs of the contract.

 Vendors must first sign the contract before it is given to the SGA President for their signature.

 Ensure that all information on the contract is filled in before submitting. Please include the
 contractor/ artist’s EIN#/ SS#.

 The SGA Treasurer will initial next to where the SGA President must sign on all contracts, to
 show that they have made sure that the organization has funds available to cover the costs of the
 contract.

                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 2

                                                                      Compl. Ex. 8, Page 3 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 4 of 19 PageID: 174



  *Contracts should be submitted twenty one days prior to any advance. If organizations fail to
  abide this rule, contracts will not be honored unless approved with the discretion of the SGA
                           Executive Treasurer and Executive President.

   It is vital to realize that a PEEF is not a contract and in no way does approval of this form bind
 the SGA legally or financially; only a signed Purchase Requisition or contract binds the SGA. In
                the absence of a signed PEEF, the SGA President will not sign a contract.




                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 3

                                                                      Compl. Ex. 8, Page 4 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 5 of 19 PageID: 175




                           Matching Funds Appropriation
                      For Class II, III and IV Organizations Only

 To use Personal Account funds for a Matching Funds event/ program organizations must deposit
   their raised funds and/or donations to the SGA Treasurer’s office into their personal account
                     prior to the bill being approved by the Legislature chair *

 The route for acquiring a Matching Fund Appropriation is as follows:

    1. The event must first be planned and expenses exact.
    2. The organization should begin their fundraising to subsidize the event. (It is important
       that fundraising starts early, since there is no guarantee that SGA funding will be
       granted).
    3. Organizations must use their Personal Account for Matching Funds. To use Personal
       Account funds for a Matching Funds event/ program organizations must deposit their
       raised funds and/or donations to the SGA Treasurer’s office into their personal account.
    4. The organization must email the Chair of Appropriations with the Bill Info Form 30 days
       before the event.
    5. After the legislation has been introduced on the SGA floor, the organization must attend
       an appropriations meeting prior to their bill being considered on the SGA floor.
    6. The organization must bring a description of the event, exact expenses, and financial
       information about the organization (fundraising receipts, etc.). At the Appropriations
       Committee meeting, the bill and all supporting material will be debated and voted upon.
       The chairperson of the committee will instruct the organization when the bill will be
       released on the floor of the Legislature in which a representative of your organization
       must be present – preferably an Executive Board member.
    7. The Legislature meets every Wednesday at 3 pm on the Fourth (4th) Floor of the Student
       Center. Legislators will ask questions concerning the nature of the event, expenses,
       source of funds, etc. It is imperative that the representatives from your organization are
       fully prepared to answer these questions. It would be preferable if these representatives
       are executive board members.
    8. If the bill is passed, it will next go to the President for review and signature. After the
       bill is signed, the organization is entitled to payment of invoices up to the total amount of
       the appropriation as specified.
    9. If the organization is having an event where the primary focus is to fundraise money for
       themselves, the organization may only request matching funds for the event.



                                           Advances
                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 4

                                                                     Compl. Ex. 8, Page 5 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 6 of 19 PageID: 176




 The Student Government Association prefers to purchase goods and services on invoice. In
 other words, goods or services are ordered and after they are received the shipping invoice is
 used as the bill and a check is issued. However, in some cases, vendors may require that
 payment be made at the time of or prior to delivery. When purchasing goods and services, an
 invoice must be attached to the purchase reqs in order for payment to be processed.

 Advance Purchase/ Checks:

            ● Any purchases/checks to vendors that are requested in advance must be indicated
              on the Pre Event Expense Form (PEEF) and handed in at least 21 days in
              advance. If a check is needed in order to pay for a service or product the Purchase
              Requisition, Event Advertisement, Invoice, and PEEF must be submitted together.
              A Purchase Requisition is filled out and signed by the organization’s President
              and Treasurer. If the PEEF, and the Purchase Requisition are approved, the
              check will be made out to the vendor 48 hours prior to the event or the Friday
              before the event, if the event is on a Monday. If the advance is not approved, the
              organization will be informed in writing.
            ● Organizations must submit all paid receipts to the SGA Treasurer or SGA
              Bookkeeper prior to requesting any other advanced checks. Organizations will be
              denied any advanced checks if paid receipts are not submitted. The SGA
              Treasurer reserves the right to not process any of the organization’s financial
              paperwork until paid receipts for advance checks are submitted.
            ● Only one advance at a time will be given. Another advance will not be approved
              until all receipts have been submitted to the SGA Treasurer.

                    Disclaimer: Incomplete or inaccurate paperwork will result in delayed
                                        approval, thus a delayed check.
 Cash Advance:

            ● Each Class One is guaranteed no more than one (1) cash advance per
              semester.
            ● SLAM: The SGA Programming Board will receive cash advances at the
              discretion of the SGA Treasurer.
            ● Any cash advance requested must be indicated on the Pre Event Expense form
              (PEEF) and handed in 4 weeks in advance. A letter must be attached fully
              explaining the need for the advance with a breakdown of what the cash will be
              used for. A Purchase Requisition that is filled out and signed by the organization’s
              President and Treasurer should also be attached.

                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 5

                                                                     Compl. Ex. 8, Page 6 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 7 of 19 PageID: 177



           ● The SGA President and Treasurer hold the right to freeze any account or refrain
             from endorsing checks of organizations who have not submitted any change or
             receipts from a cash advance for more than one week (after the purchase)
             overdue.
           ● For Class One organizations - additional cash advances beyond the guaranteed
             one will be granted at the discretion of the SGA Treasurer. Cash advances will be
             limited to three (3) per year. One for each semester and one in the case of an
             emergency. (NOTE: All cash advances will be made out to the organization
             Treasurer or President ONLY)


  Never assume that advances will be approved. Advances are not the normal practice and
     should be used only as a last resort with the prior approval of the SGA Treasurer.

 Procedures for both types of Purchases:

    1. After the goods have been purchased, receipts must be submitted by the organizational
       Treasurer to the SGA Bookkeeper within five (5) days. If receipts are not submitted, the
       organizational Treasurer will be held personally liable for the amount of the advance, and
       the organization’s budget will be frozen from further advances.




                                        Financial Procedures
                                  Genise Administration 2018-2019
                                              Page 6

                                                                    Compl. Ex. 8, Page 7 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 8 of 19 PageID: 178




                    Emergency and Supplemental Appropriations

 In the circumstance that your organization is unable to program with its current budget, you may
 approach the Legislature for additional funds in the form of an Emergency or Supplemental
 Appropriation. It is important to distinguish between Supplemental and Emergency
 Appropriations.

    ● Supplemental Appropriations are to be used when the organization finds that it needs
      additional funds to carry out its planned activities or to explore new types of
      programming. Supplemental Appropriations must not exceed $5,000 for the academic
      year for a class I organization, $3,000 for the academic year for a class II organization
      and $2000 for the academic year for a class III budget unless otherwise approved by the
      SGA Treasurer depending on the funds available. Class IV organizations are not eligible
      to request for supplemental appropriations.

    ● Emergency Appropriations are to be used only when the continued programming and
      existence of the organization is threatened. Emergency Appropriations must not exceed
      $5,000 for the academic year for a class I organization, $3,000 for the academic year for
      a class II organization and $2000 for the academic year for a class III budget unless
      otherwise approved by the SGA Treasurer depending on the funds available. Class IV
      organizations are not eligible to request for emergency appropriations.

         Procedure to access:

    1. The organization must prepare a proposal for the requested extent and expenses; this
       must be submitted to the Appropriations Committee as well as to the SGA President and
       Treasurer.
    2. The Appropriations Committee will debate the proposal and decide whether it constitutes
       an Emergency or Supplemental Appropriation. The decision of the committee may be
       overturned by a two-thirds vote of the Legislature. The committee will then draft a bill
       based upon the proposal and any amendments made in committee. The bill will then be
       submitted to the SGA Vice-President to be placed on the floor of the next meeting of the
       SGA Legislature as Emergency Legislation.
    3. The bill will then be debated by the full Legislature. At this time any motion to overturn
       the decision of the committee should be made. If the bill passes and is signed by the
       SGA President, a meeting must be held with the SGA Treasurer and Bookkeeper to
       discuss how the additional fund may be accessed. This meeting is MANDATORY.
    4. After all details have been worked out, the organization may begin to utilize the funds
       only for the purpose expressed in the Legislative Bill
                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 7

                                                                     Compl. Ex. 8, Page 8 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 9 of 19 PageID: 179




                                  Financial Procedures
                            Genise Administration 2018-2019
                                        Page 8

                                                              Compl. Ex. 8, Page 9 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 10 of 19 PageID: 180




                                    Capital Investment
                                  Class One Organizations

 Capital investments will be defined as any articles purchased with a value of $100 or more,
 which will benefit the organization for more than one academic year.

    ● Capital Investment may be used for the replacement of existing equipment and for
      upgrade or efficiency. If your organization feels that they need equipment replaced,
      please follow the process exactly.

    1. Research the costs to both restore/repair and to replace the equipment in question.
       Prepare a proposal from this information and submit it to the SGA Treasurer.
    2. The SGA Treasurer and President will review the proposal and hold a meeting with the
       organization’s Executive Board. The proposal will then be drafted in bill form and
       introduced on the floor of the Legislature.
    3. The bill will then be placed into the Appropriations Committee. The organization is
       required to attend the committee meeting. The Appropriations Committee will review
       the bill and may make amendments. At the conclusion of debate the recommendation of
       the bill will be voted upon. The Appropriations chair will inform the organization of the
       Legislative meeting that the bill will be released in which a representative from the
       organization must be present – preferably an executive board member.
    4. The organization must attend the Legislative meeting when the bill will be released. The
       organization should be prepared to answer questions concerning alternative equipment,
       necessity for replacement-upgrade, and status of the existing equipment. The Legislature
       will debate the bill and will vote on the bill.
    5. If the Legislature passes the bill and the President signs it, the organization must meet
       with the SGA Treasurer and Bookkeeper to discuss how the funds will be accessed.
    6. After this meeting has taken place, the organization may utilize funds for the equipment
       specified in the Legislative bill.

 *Any and all equipment purchased through the SGA via Capital Investment is SGA
 property. By the February 10th, all SGA budgeted organizations will submit a listing of all
 capital equipment in its possession to secure the SGA Inventory. Included should be the:
 Brand Name of product, the Model Number, the Serial Number, Total Cost and the Date of
 Purchase (or when it was received).




                                         Food Waiver
                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 9

                                                                     Compl. Ex. 8, Page 10 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 11 of 19 PageID: 181




 If the event has food that is not provided by Chartwells, a food waiver must be submitted at the
 time of submission of the paperwork or at least ten (10) days before the event and should be
 approved at least 3 days before the event.


                                  Bid Proposal/ Bid Waiver

 Any time that your organization wishes to make any purchase, you should research both the
 desired product or service and any substitutes. This comparison-shopping will allow you to
 make the most out of your budget. The SGA requires that any purchase in excess of $350 be bid
 out. Three competitive bids must be solicited.
  The organization must research at least three competitive bids per product above $350 from
 appropriate vendors. All costs must be included to ensure that accurate comparisons can be
 made. Each bid should be recorded on separate BID PROPOSAL forms available in the SGA
 Office. The member should check off whether it is a mail, phone, online, or in-person bid and
 sign the form. The bids will then be submitted to the SGA Treasurer. The Treasurer may
 request additional bids if it is deemed necessary. If additional bids are required, the organization
 will be notified in writing.

 Bids must be submitted to the SGA Treasurer with the Pre-Event Expense Form (PEEF) and
 Purchase Req. for the bid your organization is in favor of.

 If it is impossible to obtain bids or if the product/service requested is unique and only available
 to one specific vendor or if the product is the same price, you may request a BID WAIVER
 form from the SGA Treasurer. Aside from the stated method, an organization may request a
 BID WAIVER form from the SGA Treasurer, if the organization is requesting the same service/
 product from the same vendor the organization already requested with three (3) Bid Proposals
 and was chosen previously by the SGA Treasurer within the same academic year. All requests
 for bid waivers must be submitted using the bid waiver forms. If the request is denied, you will
 be notified in writing.


    Make sure you include shipping, set up, printing, publishing, and any other additional
                                 charges in the total cost.




                                   Co-Sponsorship Contract

                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 10

                                                                      Compl. Ex. 8, Page 11 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 12 of 19 PageID: 182



 One of the most efficient methods of planning a large event with a limited budget is co-
 sponsorship. This allows organizations to effectively expand their programming beyond their
 budget and perhaps into areas of programming in which they have limited experience.

 *The SGA strongly encourages co-sponsorship.

 In order to ensure that all parties know what they are responsible for a co-sponsorship, a Co-
 sponsorship Contract must be completed by both executive boards and signed by the SGA
 President. This contract clearly appropriates both expenses and revenues for the event. In the
 event of a dispute, the SGA President or SGA Treasurer will arbitrate all points of contention.

 The process for a Co-sponsorship Contract is as follows:

 1.     All co-sponsoring organizations should plan the event and discuss between executive
 boards what each organization will be contributing (whether it be funds, assistance with striking
 of event, etc.).

 2.     If an organization is hosting an event and other organizations decide to assist financially,
 each co-sponsoring organization must submit a PEEF (stating the funds they expect to contribute
 from their co-sponsorship line). The organization hosting the event must also submit a PEEF
 following the routine, as per the given policies and procedures.

 3.        The organizations must decide which expenses each will pay for with their funds. It is
 preferable that each organization pays for an entire expense rather than portions of each expense.
 (i.e. if publicity costs $150 and the artist costs $160, one organization should pay for the artist
 and the other should pay for publicity).

 4.     After expenses have been divided, the information should be transferred to the Co-
 sponsorship Contract. The Contract must then be signed by both the President and Treasurer of
 each organization.

 5.     The completed Co-Sponsorship Contract should then be attached to the PEEF and
 submitted to the SGA Treasurer – along with any other necessary financial documents.

 6.     The SGA Treasurer will review both the PEEF and the Co-sponsorship Contract. The
 SGA Treasurer will verify that each organization has budgeted appropriately and has sufficient
 funds in their respective budget lines/ Personal Accounts or respective allocations. They will
 then give the Co-Sponsorship Contract to the SGA President to sign. ( After the SGA Treasurer


                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 11

                                                                      Compl. Ex. 8, Page 12 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 13 of 19 PageID: 183



 has signed the PEEF and the Co-sponsorship contract by the SGA President, the Organization
 Treasurer will pick up the copy of the Co-sponsorship Contract from their mailbox.)

 7.    If you require a check before the event, Class One Organizations must indicate on the
 PEEF, as well as submit a Purchase Requisition with the PEEF and the Co-sponsorship contract.

 8.      If you are to be reimbursed, after the PEEF has been approved, submit the Purchase
 Requisition with your Event Advertisement and appropriate itemized original receipts in the
 designated SGA Treasurer’s Class Mailbox. The yellow copy of the Purchase Requisition will be
 placed in your mailbox when your check is ready to be picked up or when the check has been
 mailed. The yellow copy will state “PAID” and the check amount, number, and date will be
 indicated. This information must now be entered into the organization’s books. Reimbursement
 checks must be picked up by the payee only. The payee must show their MSU ID when picking
 up their check. All other checks can be picked up by the President or Treasurer of your
 organization.

 9. Organizations can also co-sponsor with departments and greek life. There are separate co
 sponsorship forms for departments and greek life, however, the procedure to be followed is the
 same as cosponsoring with another organization.

 Disclaimer: Not following the agreement on the Co-Sponsorship Contract could result in
 infractions on your organizations.




                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 12

                                                                     Compl. Ex. 8, Page 13 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 14 of 19 PageID: 184




                                     Contest Prize Form

 In some cases, your organization may wish to offer prizes to participants in your events. In order
 to offer prizes, you must first obtain approval from the SGA Treasurer. Initial approval should
 be gained through the PEEF (for Class One Organizations & SLAM: The SGA
 Programming Board) or through a Bill (for Class II, III, and IV Organizations). The
 specific procedure is as follows:

    1. Obtain initial approval through the PEEF.
    2. Before the approved event, the organization must pick up Contest Prize Forms from the
       SGA office and fill out the top half. After the event has been held or during the event as
       each prize winner is announced, have the winner sign the form and fill out all requested
       information. (Each form has enough information for 7 winners. Each participant must
       have their CWID to win)
    3. Submit the Contest/Prize Form with the Purchase Requisition, Event Advertisement, and
       other receipts to the SGA Treasurer. A check will be cut for the prizes purchased, unless
       your organization gets approval from the SGA Treasurer to purchase the prizes before the
       event.




 NOTE: Failure to obtain approval for the Contest Prize Form will result in the organization’s
 President and Treasurer being held personally liable for the cost of the prizes.




                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 13

                                                                     Compl. Ex. 8, Page 14 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 15 of 19 PageID: 185




                                           Ticket Sales

  Any event that has ticket sales needs to go through the SGA treasurer’s office. Any organization
 that sells tickets for an event without following these procedures will be penalized. Ticket costs
 should be just high enough to allow the organization to afford the event without adversely
 affecting the students’ ability to attend. Ticket prices are to be higher for non-students than for
 students (Ticket Price at minimum = Half the Cost of the event divided by the number of people
 expected to come). The following policies will apply to events which involve admission price
 or ticket sales.

    1. The admission price for all events funded in whole or part by SGA fees must be approved
       by the SGA treasurer.
    2. For events costing more than $2,000 the organization must charge admission for non-msu
       students. Without an eventbrite set-up, the PEEF will not be approved.
    3. To sell tickets organizations must utilize Eventbrite. An executive member of the
       organization must meet with the SGA Treasurer at least 5 days before the event so the
       platform can be set up.

    4. It is to be the organization’s responsibility to ensure that tickets sold correspond with
       money tendered throughout the sales period. Any difference in the above may result in
       an imposed fine and/or the individual and the organization being held liable for the
       discrepancy.




                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 14

                                                                      Compl. Ex. 8, Page 15 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 16 of 19 PageID: 186




                                            Petty Cash

 Whenever your organization needs to sell tickets or promotional items (bake sales, etc.) it may
 be necessary to use Petty Cash. Petty Cash is used as startup money to make change. Your
 organization will receive a cash box along with the cash needed. To use the Petty Cash account,
 you must:

 1.     Notify the SGA Bookkeeper (via email), three (3) days before the cash is needed, that
 you will need change and in what amount.

 2.    Come in the day of the event and sign out the cash and the cash box with the SGA
 Bookkeeper.

 3.    Once the selling process is completed return the cash and cash box to the SGA
 Bookkeeper (if the SGA business day is still in session) or the SGA Treasurer for justification.

 NOTE: The person signing out the money will be held personally liable for all the cash and
 all discrepancies. Only the President or Treasurer of an organization may sign out a petty
 cash advance for their organization. Petty Cash advances will only be given to
 organizations that hold a valid SGA charter and are entitled to such funds.

 *Any individual signing out Petty Cash must complete and sign the Petty Cash/Cash Advance
 Contract Form.




                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 15

                                                                      Compl. Ex. 8, Page 16 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 17 of 19 PageID: 187




                                           Donations

 Any time that an organization wishes to donate SGA money or revenue from SGA funded
 events to charitable organizations, prior approval must be obtained from the SGA President and
 Treasurer. To gain approval, the organization must attach a typed letter outlining the reason for
 the donation, the charitable organization receiving the donation, and the expected amount of
 donation to the SGA Treasurer. If approved, the organization must submit donation, a typed
 letter to the charitable organization, and a Purchase Requisition to charitable organization with
 total amount to the SGA Treasurer. If unapproved donations are made, the organization members
 responsible will be held personally liable. All donations can only be made from the
 organization’s Personal Account. All donations coming to an SGA organization must be
 approved by the SGA Executive Board and Attorney General.



                              Budgeting Policies and Process

 All organizations are required to submit budget proposal for the next academic year. Class one
 organizations have a flexible budget but all others classes will be given a fixed budget. The
 following process should be followed in submitting a budget proposal:

     1. During the first week of November, begin evaluating your organization’s expenditures
        and future operation’s needs. Look at spending patterns and programming alternatives.
        You will be able to find lines that need increases and also lines that can be decreased.

     2.   Prepare your Budget Proposal that as stated in the SGA Statutes - Article 6, Section
          One, Letter L: Budget requests are to be submitted to the SGA Treasurer on or
          before the last week in February. Budget Proposals shall consist of:

             a) A comparison of the current year’s budget with that of a proposal for the coming
                academic year with a fall/ spring breakdown, and an explanation of each budget
                line request for next year. If the organization needs an example of a Budget
                Proposal, ask the SGA Treasurer.

     3. Proposals must be submitted in the following format:

             a) A cover page with your organization’s name, academic year budget will take
                place (i.e. 2016- 2017), and current organization class (SLAM: The SGA
                Programming Board, Class One, or II). You may include your organization’s
                logo if you would like.
                                         Financial Procedures
                                   Genise Administration 2018-2019
                                               Page 16

                                                                     Compl. Ex. 8, Page 17 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 18 of 19 PageID: 188




                  •       SLAM must include SGA Logo and its current class - SGA
                        Programming Board.

            b) A one page typed letter addressed to the SGA Treasurer stating what your
               organization represents (Mission Statement) and what it contributes to the
               Montclair State University campus and any other information you would like to
               include.

            c) A typed list of all the events and services you have held this past Fall semester.
               Also include events you plan on holding this upcoming Spring semester. Please
               include dates when applicable.

            d)    A typed budget proposal list (Preferably Excel sheet) including:

                      i. Budget/ Line heading
                      ii. Purpose for the budget/line (separate from excel sheet)
                      iii. Proposed amount for upcoming Fall in comparison to the previous Fall
                          budget
                      iv. Proposed amount for upcoming Spring in comparison to the previous
                          Spring budget
                      v. Show increase/decrease from current year’s budget lines
                      vi. Explanation of increases/decreases (Separate from Excel sheet)
                      vii. Total of each line, each semester, and entire budget

            e)   A list of common times during the week that your organization’s President and
                 Treasurer are available. If you follow the proper procedures stated above, your
                 organization will receive a budget review meeting request that will be scheduled
                 with the SGA President and Treasurer with each organization.

            f) Handwritten proposals will not be accepted unless there is a valid reason/
               emergency.

     4. The Budget Proposal should be able to answer many of the questions of both the SGA
        Executive Board and the Legislature.

     5. The completed Budget Proposal must be submitted to the SGA Treasurer by the last
        Friday in January (please Time-Stamp). Budget requests will NOT be accepted after
        this deadline.

                                           Financial Procedures
                                     Genise Administration 2018-2019
                                                 Page 17

                                                                       Compl. Ex. 8, Page 18 of 19
Case 2:20-cv-00508-BRM-JAD Document 1-8 Filed 01/15/20 Page 19 of 19 PageID: 189




     6. During the month of February, appointments will be made between the SGA President
        and Treasurer and the organization’s President and Treasurer for negotiations to reach
        the final Budget Proposal.

     7. The finalized Budget Proposal will be typed by and submitted to the Legislature in Bill
        Form by the first Wednesday in March by the SGA President. Once the bill and Budget
        Request have been introduced, the bill will be placed into the Appropriations
        Committee.

     8. The organization’s President and Treasurer will attend the next Appropriations
        Committee meeting to discuss the Request. The committee members will ask questions
        concerning the budget and recommended changes. At the close of discussion, the bill
        will be voted upon for recommendation to the Legislature. The Appropriations Chair
        will inform the organization when the bill will be released. The organization is
        required to attend the meeting of the Legislature that the bill is to be discussed. Failure
        to attend that meeting may jeopardize funding.

     9. At the Legislative meeting, the organization will be asked questions concerning the
        nature of the programming, and the related costs. The organization must be prepared
        to answer questions covering all aspects of their programming and to justify all
        expenses.

     10. After all questions have been answered and debate is over, the request will be voted
         upon. Approved Budgets will then go to the SGA President to sign. If the President
         signs the Budget no other action is necessary. A veto will necessitate additional debate at
         the next meeting of the Legislature.

 NOTE: The Legislature has final approval of all budget requests once a bill is introduced to the
 legislature by the SGA President. Failure to sufficiently answer legislators’ questions may result
 in a lower budget. Additions or subtractions from a Budget during the course of a year must first
 gain approval from the SGA President and Treasurer before going to the Appropriations
 committee and then legislature for final approval.




                                          Financial Procedures
                                    Genise Administration 2018-2019
                                                Page 18

                                                                      Compl. Ex. 8, Page 19 of 19
